Citation Nr: 1024295	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  04-29 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for dysthymic disorder.


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from September 1967 
to June 1971.

This matter is before the Board of Veterans' Appeals (Board) 
following Board Remands in July 2008 and March 2009.  This 
matter was originally on appeal from a December 2003 of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Boise, Idaho.


FINDING OF FACT

The Veteran's dysthymic disorder is not related to service or 
to service-connected disability.


CONCLUSION OF LAW

A dysthymic disorder was not incurred in or aggravated by 
service and is not causally related to service-connected 
disability.  38 U.S.C.A. § 1110(West 2002); 38 C.F.R. §§ 
3.303, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  

Pursuant to the Board's July 2008 and March 2009 Remands, the 
RO scheduled the Veteran for a VA examination, readjudicated 
the Veteran's claim under provision of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) as discussed in more detail below, and issued a 
Supplemental Statement of the Case (SSOC).  Based on the 
foregoing actions, the Board finds that there has been 
compliance with the Board's July 2008 and March 2009 Remands.  
Stegall v. West, 11 Vet. App. 268 (1998).

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of 
Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has met all statutory and regulatory notice and duty to 
assist provisions.  A letter dated in April 2009 fully 
satisfied the duty to notify provisions. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. App. at 
183, Dingess, 19 Vet. App. at 473.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence, as well as how VA determines disability 
ratings and effective dates. 

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Although 
that was not done in this case, the Board finds that this 
error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case after the notice was provided.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ).  For these reasons, it is not prejudicial 
to the appellant for the Board to proceed to finally decide 
this appeal as the timing error did not affect the essential 
fairness of the adjudication.  

The Veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Veteran was accorded VA examinations in October 2008 and 
May 2009.  38 C.F.R. § 3.159(c)(4).  Both examiners addressed 
the etiology of the Veteran's current dysthymic disorder in 
conjunction with a review of the claims file and physical 
examination of and interview with the Veteran.  The VA 
examination reports are thorough; thus these examinations are 
adequate upon which to base a decision. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The 
first question that must be addressed, therefore, is whether 
incurrence of a dysthymic disorder is factually shown during 
service.  The Board concludes it was not.  

The service treatment records are absent complaints, findings 
or diagnoses of any psychiatric disorders during service.  On 
the clinical examination for separation from service, the 
Veteran's psychiatric health was evaluated as normal.  Thus, 
there is no medical evidence that shows that the Veteran 
suffered from any psychiatric condition, including dysthymic 
disorder, during service. 

As for statutory presumptions, service connection may also be 
established for a current disability on the basis of a 
presumption under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain 
time after service must have had their onset in service.  
38 U.S.C.A. §§ 1112, 1131 and 1137; 38 C.F.R. §§ 3.303, 
3.304, 3.307 and 3.309(a).  Psychosis can be service-
connected on such a basis.  However, there is no evidence in 
the record that the Veteran has ever exhibited psychotic 
symptoms.  

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  Such evidence is lacking here.  Although the 
November 2003 VA examiner stated that the Veteran appeared to 
have struggled with depression and anxiety for much of his 
life, the Veteran does not contend, and the record does not 
demonstrate, that he has experienced depressive symptoms 
since service.  A May 2003 VA psychiatric assessment note 
indicates that the Veteran reported that he had been seeing a 
psychologist monthly since the early 1990s, initially for 
difficulty controlling anger.  A letter dated in May 2003 
from the Veteran's private mental health care provider, Dr. 
K.S.R., indicates that the Veteran was first seen in her 
office for individual therapy from August 1990 to August 1991 
and diagnosed at that time with adjustment disorder with 
mixed emotional issues of both depression and anxiety.  In 
light of the lack of any relevant history reported between 
the Veteran's date of discharge in 1971 and 1990, service 
connection is not warranted under 38 C.F.R. § 3.303(b).  

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  Service connection may be 
established on a secondary basis for a disability that is 
proximately due to or the result of a service-connected 
disease or injury pursuant to 38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show that a current disability exists 
and that the current disability was either caused by or 
aggravated by a service-connected disability.  38 C.F.R. § 
3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

In this case, the appellant clearly has a current depressive 
disorder.  He has been diagnosed with dysthymic disorder and 
major depressive disorder.  The remaining question, 
therefore, is whether there is medical evidence of a 
relationship between the current disability and military 
service or between the current disability and service-
connected disability.

In November 2002, Dr. H.M.H., indicated that the Veteran was 
concerned about cognitive decline associated with a stressful 
event in his life, when his stepson temporarily joined his 
real estate business and then left abruptly causing him and 
his wife financial and emotional stress, and a subsequent 
lowering of mood.

Also in November 2002, Dr. D.G., VA clinical psychologist, 
noted that the Veteran reported being under stress in his 
marital relationship and in finances and that he no longer 
enjoyed aspects of his work that he previously found 
rewarding.  The Veteran also reported an increase in alcohol 
use during the prior year.

In a May 2003 letter, Dr. K.S.R. noted that when she first 
began treating the Veteran, he was diagnosed with adjustment 
disorder and mixed emotional issues of both depression and 
anxiety.  Dr. K.S.R. noted that the Veteran was experiencing 
difficulty with his marriage and finances and that he 
expressed feeling frustrated and angry most of the time.  In 
1994, she changed the diagnosis to adjustment disorder mixed 
emotion and conduct as he had exhibited some explosive anger 
(mostly with his family and coworkers), feelings of being 
trapped in situations, and feeling hopeless.  The Veteran 
also denied any connection of his military history with the 
issues he was experiencing.  Dr. K.S.R. noted that she again 
changed the diagnosis to dysthymic as the Veteran reported 
more episodes with anger and explosive behavior followed by 
feelings of shame and despair.  Dr. K.S.R. noted that the 
Veteran's chronic pain and deterioration of his hearing loss 
added to his depression and that interpersonal issues with 
family deteriorating and father's failing health were also 
significant factors.  

In November 2003, the Veteran underwent PTSD evaluation.  The 
Veteran reported that his marriage had been characterized by 
some difficult times including some physical violence and 
frequent disagreements.  The Veteran reported that ever since 
he had returned from the military, he felt that he had not 
enjoyed and had avoided most social situations, that he had 
become more irritable and prone to angry outbursts, including 
physical violence, over the last several years.  The VA 
examiner stated that the Veteran did appear to have struggled 
with depression and anxiety for much of his life and that it 
was quite possible that the increasing problems he 
experienced with his hearing were becoming more difficult to 
cope with.  The examiner diagnosed alcohol dependence in 
early remission and dysthymic disorder and noted that coping 
with alcohol and marital problems were problems that may 
affect the diagnosis, treatment, and prognosis of diagnoses.   
  
In a January 2005 letter, Dr. K.S.R. noted that the Veteran 
began to realize in therapy that not surfacing issues related 
to his military service was a core cause for most of his 
current issues as they directly related to, or were a spin 
off from, trauma that he reported.  Dr. K.S.R. diagnosed the 
Veteran with posttraumatic stress disorder (PTSD).

In an April 2008 letter to the Veteran, Dr. R.C.E., noted 
that the Veteran wondered if depression and anxiety were 
related to Viet Nam events, in particular when an ammo dump 
blew up.  Dr. R.C.E. concluded that PTSD may play a part 
along with depression and alcohol in the Veteran's life 
difficulties.

The Veteran underwent VA examination in October 2008.  With 
respect to his depression, the Veteran reported that he 
noticed a change in his mood when his wife told him to "go 
in and get help."  The Veteran reported preferring to sleep 
to "not deal with issues."  The examiner noted that the 
Veteran did not report any other depressive related symptoms.  

The Veteran was administered the MMPI-2, and all validity 
indexes were generally within normal limits.  The examiner 
noted that the Veteran's K T score was quite low and numbers 
in this range were generally a sign of overreporting of 
mental health pathology but that other symptoms validity 
measures were within normal limits.  The results of 
psychological tests suggested a profile consistent with 
depression, primarily dysfunctional negative emotions 
compounded by a sense of demoralization. The examiner noted 
that the Veteran also endorsed items consistent with social 
avoidance and alienation, addictions, and ideas of 
persecution.

The examiner summarized that the overall picture was one of 
an individual who had a history of psychological stressors 
including substance abuse, depression (self-report), possible 
PTSD (self report), financial difficulties (economy, low 
demand for real estate), and two failed marriages.  The 
examiner noted that the Veteran endorsed problems with 
drinking due to stressors within his marriage, and also 
endorsed financial stressors due to the economy and its heavy 
impact in his line of work (real estate).

The examiner stated that based on psychodiagnostic testing 
and a clinical interview, it appeared that the Veteran had a 
legitimate history of depression related issues.  The 
examiner noted that the Veteran began abusing alcohol as a 
form of relieving negative emotions and had a history of 
interpersonal difficulties with his ex-wives but that the 
Veteran continued to work and engage in social and recreation 
activities and, therefore, it was unclear what impact his 
mood was having on daily activities.  The examiner also noted 
that the Veteran's self-reported memory difficulties were 
likely linked to depressive symptoms.  The examiner stated, 
"In regard to linking depressive symptoms to his military 
experiences, this may be a factor, and if it is, it's likely 
a very minor contributor.  Given that these military 
stressors in Vietnam occurred during the late 1960s and his 
depressive symptoms did not occur clinically until the 1990s 
(per his report during this evaluation), it is highly 
unlikely that his military experiences had a significant 
bearing on his symptoms.  Depressive symptoms typically occur 
around the time of the stressful event, or shortly 
thereafter.  It's highly unusual and unlikely for symptoms of 
a mood disorder to appear 20-30 years after the stressful 
event."  

The examiner diagnosed major depressive disorder and 
recurrent alcohol abuse and noted financial stressors, recent 
divorce, work stressors (real estate market) as problems that 
may affect the diagnosis, treatment and prognosis.

The Veteran underwent VA examination in May 2009.  During the 
interview, the Veteran indicated that he had learned to live 
with his service-connected disabilities.  The Veteran 
associated relationship difficulties during the course of his 
marriage with his tinnitus but indicated that, at the time of 
the examination, his tinnitus did not cause him significant 
psychological distress or discomfort.  The Veteran also 
indicated that he had learned to work within a certain range, 
he reported that his shoulder conditions, at the time of the 
examination, did not cause him significant pain and that he 
used over-the-counter remedies as needed to deal with any 
minor pain that resulted from his shoulder conditions.  The 
Veteran also indicated that hearing aids had significantly 
helped him deal with his hearing loss.  The examiner noted in 
summary, that the Veteran indicated that none of his service-
connected issues had a significant impact on his life, at the 
time of the examination, because he had "learned to work 
around them."  

The examiner noted that with respect to current psychological 
functioning, the Veteran stated, "I have a tremendous sense 
of loss and I am wondering where my life is going."  The 
examiner noted that the Veteran attributed this sense of loss 
to losing two marriages and two families and because of 
significant financial difficulty experienced in the fall of 
2008.  

The examiner noted that although the Veteran reported a 
history of problematic alcohol use, there was no current 
evidence of significant substance use issues.  The examiner 
noted that the Veteran indicated that his primary 
psychological concerns revolve around what has been labeled 
dysthymia.  The Veteran rated his average depressed mood as 
between 5 and 6 on a scale of 10, although he indicated that 
at times it could be much worse.  The Veteran indicated that 
he was especially feeling depressed in the fall of 2008 
because of significant financial concerns and when asked to 
clarify primary causes, he attributed depression to ongoing 
financial concerns, a sense of failure regarding social 
relationships particularly his marriages, and the fact that 
he was not living up to his previous "expectations."  The 
Veteran explained that given his current financial state, he 
couldn't afford to bring someone into his life right now.  
When explicitly asked to identify causes of his depression, 
the Veteran did not identify any service-connected 
conditions.  He indicated some concerns about increasing 
memory difficulties but noted that he had adjusted to that 
too.  The examiner noted that the Veteran did endorse a range 
of symptoms consistent with major depressive disorder 
including depressed mood, growing anhedonia, consistent 
fatigue, feelings of worthlessness, and difficulties with 
concentration.  

The examiner noted that psychometric testing indicated a 
score consistent with severe levels of self reported 
depressive symptomatology, and he presented a valid profile, 
notable for significant elevations regarding depression, 
anxiety, attention, and cognitive dysfunction.  However, the 
profile did not suggest that his stress concerns were 
moderated by illness apprehension, functional deficits, or 
pain sensitivity although social isolation was noted to 
likely play a significant role in the Veteran's overall 
psychiatric functioning.

The examiner diagnosed major depressive disorder and noted 
that based on his evaluation, he did not find any clear 
evidence that the Veteran's depressive symptoms were caused 
or aggravated by any service connected disability.  The 
examiner opined that it was less likely than not that the 
major depressive symptoms were related to his service-
connected shoulder and hearing difficulties.  The examiner 
explained that during the clinical interview, the Veteran 
explicitly stated that he had learned how to deal with his 
service-connected disabilities and that although they exist, 
they did not cause him significant pain, psychological 
distress, or contribute to significant functional 
limitations.  The examiner also explained that moreover, when 
asked to attribute his depressive symptoms, he identified 
factors such as his current financial stress, disappointment 
about two previously failed marriages, and lack of a 
companion and mate.  The examiner noted that the Veteran did 
indicate that psychological trauma incurred during his time 
in the service, particularly regarding an event in Thailand 
that had previously caused significant emotional distress.  
However, he also indicated that over the course of time, and 
particularly with the assistance of a therapist in the 1990s, 
he had more or less worked through these issues.  The 
examiner also noted that the Veteran indicated that although 
his service-connected issues had caused psychosocial 
difficulties at times in the past such as increased 
irritability and arguing with his first wife secondary to 
tinnitus, he nevertheless indicated that he had generally 
worked through these issues as well.  The examiner noted in 
summary that his findings were largely consistent with the 
evaluation conducted in October 2008 where the Veteran was 
found to have evidence of depression although there was no 
clear linkage to any military-related factors.  The examiner 
also noted that based on the current evaluation, there was no 
clear linkage between current depression and other service-
connected conditions.

The Board notes that there is a difference of opinion among 
the medical professionals.  In deciding whether the Veteran's 
dysthymic disorder is etiologically related to his active 
service or to service-connected disability, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  Evans 
v. West, 12 Vet. App. 22, 30 (1998).  That responsibility is 
particularly onerous where medical opinions diverge.  At the 
same time, the Board is mindful that it cannot make its own 
independent medical determinations and that there must be 
plausible reasons for favoring one medical opinion over 
another.  Id; see also Colvin v. Derwinski, 1 Vet. App 171 
(1991).

In this case, there are some statements by health care 
providers that do not explicitly address the reasons for the 
Veteran's depression.  The November 2002 statement by Dr. 
D.G. only alludes to the Veteran's being under stress in his 
marital relationship and in finances.  Similarly, the April 
2008 letter by Dr. R.C.E., only notes that PTSD may play a 
part along with depression and alcohol in the Veteran's life 
difficulties.  Likewise, although the November 2003 VA 
examiner stated that the Veteran appeared to have struggled 
with depression and anxiety for much of his life and that it 
was quite possible that the increasing problems he 
experienced with his hearing were becoming more difficult to 
cope with, he did not explicitly link the Veteran's service-
connected hearing loss with depression.  

There are some statements by mental health care professionals 
that link the Veteran's depression to stressors other than 
the Veteran's military service or service-connected 
disabilities.  The November 2002 statement by Dr. H.M.H. 
attributes the Veteran's "lowering of mood" to the 
stressful event involving the Veteran's stepson.  The October 
2008 VA examiner noted that the Veteran identified financial 
difficulties and two failed marriage but noted that the 
Veteran did not link any depression to the Veteran's military 
service or to service-connected disabilities.

There are statements by the Veteran's treating mental health 
care provider that link the Veteran's depression to service-
connected disability.  Dr. K.S.R. noted that the Veteran's 
chronic pain and deterioration of his hearing loss added to 
his depression.  In addition, another statement by K.S.R. 
links PTSD symptoms, which may or may not include the 
Veteran's depressive symptoms, to his military service.

There are opinions that deny a clear link between the 
veteran's depressive symptoms and his military service or 
service-connected disability.  Dr. E.Z., in October 2008 
opined that the veteran's depressive symptoms were unlikely 
related to his military service, and Dr. B.H., in May 2009 
opined that it was unlikely that the Veteran's depressive 
symptoms were caused by either his military service or 
service-connected disability.  

With regard to medical evidence, an assessment or opinion by 
a health care provider is never conclusive and is not 
entitled to absolute deference.  Indeed, the courts have 
provided guidance for weighing medical evidence.  They have 
held, for example, that a post-service reference to injuries 
sustained in service, without a review of service medical 
records, is not competent medical evidence.  Grover v. West, 
12 Vet. App. 109, 112 (1999).  Further, a bare conclusion, 
even one reached by a health care professional, is not 
probative without a factual predicate in the record.  Miller 
v. West, 11 Vet. App. 345, 348 (1998).  In addition, an 
examination that does not take into account the records of 
prior medical treatment is neither thorough nor fully 
informed.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
A bare transcription of lay history, unenhanced by additional 
comment by the transcriber, is not competent medical evidence 
merely because the transcriber is a health care professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Moreover, a 
medical professional is not competent to opine as to matters 
outside the scope of his expertise.  Id. citing Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  A medical opinion based 
on speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Also, a medical opinion is inadequate when unsupported by 
clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 
(1995). Finally, a medical opinion based on an inaccurate 
factual premise is not probative.  Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993).

Here, there are legitimate reasons for accepting the October 
2008 and May 2009 unfavorable VA medical opinions over the 
favorable statements by Dr. K.S.R. 

First, Dr. K.S.R. does not provide a timeframe in which she 
felt that the Veteran's chronic pain and deterioration added 
to his depression.  As noted above, Dr. K.S.R. stated that 
she worked off and on from August 1990.  She notes the first 
block of therapy (August 1990 to August 1991) the Veteran's 
diagnosis of adjustment disorder with mixed emotional issues 
of depression and anxiety were caused by his difficulty with 
marriage and his finances.  The second block of therapy (May 
1994 to October 1994) the Veteran's diagnosis was adjustment 
disorder mixed emotions and conduct and noted that he had 
feelings of being trapped in situations and feeling hopeless.  
The third block of therapy where Dr. K.S.R. relates 
depression to his chronic pain and hearing loss is not dated.  
As the third block of therapy has been given no timeframe, it 
cannot be determined that the Veteran's current dysthymic 
disorder is related to the Veteran's service-connected 
disability.  

Second, Dr. K.S.R.'s one sentence statement that the 
Veteran's chronic pain and deterioration of his hearing loss 
added to his depression is nothing more than conclusory.  She 
does not provide any rationale to support this opinion.  The 
probative value of a medical opinion is generally based on 
the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  Here, Dr. K.S.R. provides no justification and does 
not cite any clinical evidence of record in support of her 
statement.  A bare conclusory opinion without an explanation 
of the basis for the opinion is not adequate to support the 
claim.  See Miller v. West, 11 Vet. App. 345, 348 (1998);

In contrast, Dr. B.H.'s reasoned opinion involved a very 
detailed review and discussion of the relevant evidence.  
This opinion is well informed and based on an independent 
review of the entire record in addition to a personal 
clinical evaluation.  Dr. B.H., only after a review of the 
claims file and interview with the veteran, came to the 
conclusion that there was no clear linkage between current 
depression and other service-connected conditions.  He noted 
that during the clinical interview, the Veteran explicitly 
stated that he had learned how to deal with his service-
connected disabilities and that although they exist, they did 
not cause him significant pain, psychological distress, or 
contribute to significant functional limitations.  Dr. B.H. 
also explained that moreover, when asked to attribute his 
depressive symptoms, he identified factors such as his 
current financial stress, disappointment about two previously 
failed marriages, and lack of a companion and mate.  

Thus, the Board finds that Dr. B.H.'s unfavorable opinion has 
higher probative weight than Dr. K.S.R.'s favorable 
statement. 

To the extent that Dr. K.S.R.'s diagnosis of PTSD during the 
fourth block of therapy (2003) may include symptoms of 
depression, the Board notes that Dr. K.S.R. specifically 
stated that in 1994, the Veteran denied any connection with 
his military history with the issues he was experiencing.  In 
her January 2005 letter, Dr. K.S.R. noted that the Veteran 
began to realize that no surfacing these issues in any way 
(in or out of a therapeutic environment) was a core cause for 
most of his current issues as they directly relate to, or are 
a spin off from, his in-service trauma.  Dr. K.S.R., again, 
does not provide any rationale to support this opinion.

In contrast, Dr. E.Z. and Dr. B.H.'s reasoned opinions, 
again, involved a very detailed review and discussion of the 
relevant evidence in addition to being well informed and 
based on independent reviews of the entire record in addition 
to personal clinical evaluations.  

Dr. E.Z. noted that the Veteran's military experiences may be 
a factor but then stated that it highly unlikely that his 
military experiences had a significant bearing on his 
symptoms as depressive symptoms typically occur around the 
time of the stressful event, or shortly thereafter and that 
it was highly unusual and unlikely for symptoms of a mood 
disorder to appear 20-30 years after the stressful event.  
Dr. B.H. stated that his findings were largely consistent 
with the evaluation conducted in October 2008 where the 
Veteran was found to have evidence of depression although 
there is no clear linkage to any military-related factors.  

Thus, the Board finds the combination of both Dr. E.Z. and 
Dr. B.H.'s unfavorable opinions have higher probative weight 
than Dr. K.S.R.'s favorable statement. 

Thus, the Board finds that the medical opinions which 
determined that the Veteran's depression was due to factors 
not associated with his military service combined with the 
two VA medical opinions which determined that it was unlikely 
that the Veteran's depression was linked to his military 
service are given more probative weight than a single 
provider's determination that the Veteran's realization that 
not surfacing these issues was a core cause for most of his 
current issues as they directly relate to, or are a spin off 
from, that trauma. 

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) [service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service].  In this case, the medical evidence does not show 
treatment or diagnosis of dysthymic disorder until a number 
of years after service.  

Thus, the record is absent evidence of inservice incurrence 
of depressive symptoms and evidence of continuity of 
symptomatology.  Furthermore, the probative value of the 
medical evidence which determines that a link exists between 
the Veteran's military service and/or service-connected 
disabilities is outweighed by the medical evidence which 
determines that a clear link does not exist between the 
Veteran's military service and/or service-connected 
disability. 

Although the Veteran contends that his dysthymic disorder is 
related to his service, as a layman he is not competent to 
offer opinions on medical causation and, moreover, the Board 
may not accept unsupported lay speculation with regard to 
medical issues.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claims for 
service connection, and the benefit of the doubt rule 
enunciated in 38 U.S.C.A. § 5107(b) is not for application.  




ORDER

Entitlement to service connection for dysthymic disorder is 
denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


